758 F.Supp. 662 (1991)
Amy SHATSWELL, Plaintiff,
v.
Craig SHATSWELL, Defendant.
No. 91-4029-R.
United States District Court, D. Kansas.
February 21, 1991.


*663 MEMORANDUM AND ORDER
ROGERS, District Judge.
This case is now before the court upon the petition of Ms. Amy Shatswell for a stay order pursuant to the Soldiers' and Sailors' Civil Relief Act. Specifically, petitioner is asking this court to issue an order staying the enforcement of a child custody order issued by the Shawnee County District Court pending Ms. Shatswell's armed service in Saudi Arabia. A stay was earlier requested of the Shawnee County District Court. But, the stay was denied in a letter opinion.
Upon the court's own motion, this case shall be dismissed. The provisions of the Soldiers and Sailors Relief Act may be applied by federal and state courts. 50 U.S.C.App. § 512(1). But, the Act does not empower this court to collaterally review, vacate or impede the decisions of a state court. See Scheidegg v. Department of Air Force, 715 F.Supp. 11, 13-14 (D.N.H. 1989); Sarfaty v. Sarfaty, 534 F.Supp. 701, 704 n. 4 (E.D.Pa.1982); Davidson v. General Finance Corp., 295 F.Supp. 878, 882 (N.D.Ga.1968); Runge v. Fleming, 181 F.Supp. 224 (N.D.Iowa 1960); Radding v. Ninth Federal Savings & Loan Ass'n, 55 F.Supp. 361 (S.D.N.Y.1944). Judgments made in violation of the Act are subject to attack only in the courts which rendered the judgments. See 50 U.S.C.App. § 520(4).
We also note that under the Anti-Injunction Act, 28 U.S.C. § 2283, a federal court may not stay a state court proceeding "except as expressly authorized by Act of Congress, or where necessary in aid of its jurisdiction, or to protect or effectuate its judgments." We do not believe the Soldiers and Sailors Civil Relief Act "expressly" authorizes this court to issue a stay against a state court proceeding. Nor are the other conditions for a stay met under the allegations of petitioner.
Ms. Shatswell should seek review of the state district court's decision in the state court system. This case is dismissed.
IT IS SO ORDERED.